DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s arguments with respect to Claim 16 as amended have been considered but are not persuasive or are moot because of new grounds of rejection and/or the arguments do not apply to the way the references are being used in the current rejection.
	Applicant argues that the primary reference, Scott (US 2011/0241947) used in the rejection under 35 U.S.C. §103 makes no teachings or suggestions regarding the elements of Claim 16 but teaches away from claim 16.  Forming a powder bed on a surface of the vacuum chuck is impossible since the vacuum of the vacuum chuck would destabilize and draw any build material intended to form the powder bed through holes of the vacuum chuck, and therefore, Scott fails to teach or suggest every limitation of Claim 16. 
	Examiner answers that Scott appears to teach the forming of a powder bed (Fig. 1 paragraph [0064] optical module – 60 ...delivers a laser beam – 65 for irradiating the powder spread over the build surface – 65...; ...build platform or carrying unit – 40  with build support – 100 upon a recess is arranged to be lowerable within the bore – 70 of a build cylinder – 75, which allows the build surface – 45 to remain in substantially the same position within the machine while object – 30 is built up from successive powder layers...) by means of a carrying element comprising a surface  (Figs. 1 2 paragraphs [0064] [0065] base layer – 110 that is removably securable to the build support) on a vacuum chuck (paragraph [0029]...the base-layer may be secured to the build-support by application of a vacuum...) Also, see Fig. 6 paragraph [0073] which describes the method of securing a base-layer to a build-support by means of a vacuum chuck. 
	Moreover, this is considered an advantage because the base layer may simply need to be positioned over the vacuum chuck and vacuum applied in order to secure the base-layer for a build operation, thereby eliminating potentially fiddly clamping operations (paragraph [0077]). 
	New grounds of rejection are provided as necessitated by amendment of Claim 16 and new Claims 33-35.
	
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 16-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scott (US 2011/0241947) of record.
	Regarding Claim 16, Scott discloses a method for additively manufacturing a three-dimensional object (abs, paragraph [0001]), the method comprising: 
providing a carrying unit adapted to carry the three-dimensional object to be built (Fig. 2  paragraphs [0010] [0064]  the build-support for supporting the object during forming and a base-layer...;... build platform – 40 incorporates both a build-support and a base layer...), the carrying unit comprising at least one recess (Fig. 1 paragraph [0064] ...build platform – 40 is arranged to be lowerable within the bore – 70 of a build cylinder – 75 which allows the build surface – 45 to remain in substantially the same position within the machine while the object – 30 is built up from successive powder layers...); See Fig. 2 below:
	
    PNG
    media_image1.png
    798
    1074
    media_image1.png
    Greyscale

detachably connecting a carrying element to the carrying unit and (Fig. 1 paragraphs [0064] [0065]  ...build platform incorporates both a build-support and a base-layer that is removably securable to the build-support to which the object – 30 can be anchored during its formation... base-layer – 110) 
		
building the three-dimensional object by successive layerwise selective irradiation (Fig.1 paragraph [0064] ...a lowerable build platform (carrying unit) – 40 on which the three-dimensional component – 30 is supported...powder dispensing and coating apparatus – 50 for spreading layers of powder – 55 over the surface of the build platform...) and consolidation of layers of a build material forming a powder bed (paragraph [0026 comprises a means for selectively joining or consolidating regions off powder to form the object) on surfaces of each the carrying element  (Fig. 2 paragraph [0044] ...at least a portion of the base-layer (carrying element) – 110  becomes an integral part of the finished component...) and the carrying unit (Fig. 2 paragraph [0065] build platform – 40 = carrying unit, arranged on an upper surface – 41 of the build platform is a build-support – 100 made from copper plate ...excellent thermal conductivity...).
 However, while Scott discloses that the carrying element forming a bottom surface of the three-dimensional object to be built and defining a shape and/or a size of the bottom surface of the three-dimensional object to be built; (Fig. 2, paragraph [0065] ...secured over an upper surface of the build-support and that the base-layer in some embodiments is designed to be removable from the three-dimensional object (paragraph [0039]),
this does not disclose explicitly that the bottom surface of the three-dimensional object to be build is a base-layer – 110 ... clamps – 120).
However, the examiner wishes to point out particularly to paragraph [0044] which states: “In a further aspect the invention may provide a method of forming a component that incorporates both a flexible mesh, sheet or foil and structural elements added to the flexible mesh, sheet or foil by an additive manufacturing process. Thus, at least a portion of the base-layer becomes an integral part of the finished component.”   
The function of this base-layer is different from the build-support and it is disclosed, that it may be advantageous that they are made from dissimilar materials (paragraph [0034]). Thus there is clearly at least a teaching or suggestion in Scott that this base-layer can correspond to the carrying element as recited in the amended Claim 16. 

Regarding Claim 17, Scott discloses all the limitations of Claim 16, and further discloses that the carrying element is detachably connected to the carrying unit (Fig. 2 paragraph [0065] build-support – 100 base-layer – 110) via at least one connection means (Fig. 2 paragraph [0065] clamps – 120) of the carrying unit (Fig. 2 build platform – 40).

Regarding Claim 18, Scott discloses all the limitations of Claim 16, and further discloses that the carrying element is supported on the carrying unit via a support element (Fig. 2 paragraphs [0037] [0065] build-support – 100, securing a removable base-layer to the build-support of an apparatus for forming a three-dimensional object by layer-wise addition of a build material).

. Regarding Claim 19, Scott discloses all the limitations of Claim 18, and further discloses that a position of the support element is defined dependent on a position of the three-dimensional object on the carrying element (Fig. 2 paragraph [0065] build-support – 100 base-layer – 110 object – 30 the build platform incorporates both a build-support and a base-layer that is removably securable to the build-support to which the object can be anchored during its formation).

Regarding Claim 20, Scott discloses all the limitations of Claim 16, and further discloses that the carrying unit comprises generating a negative pressure within the at least one recess of the carrying unit wherein in  at least one embodiment using a vacuum chuck there is a recess formed by an upper and lower plate of the securing of the base-layer to a build-support (Fig. 6 paragraph [0073] securing base-layer to build support …form a unit having a substantially hollow interior…).

Regarding Claims 21 and 22, Scott discloses all the limitations of Claim 16, and further discloses that the carrying element limits access to the at least one recess and wherein the carrying element is at least partially received in the at least one recess (Fig. 6 paragraph [0073] the build-support is a modular component made of two copper plates bolted together; hollow interior and gaseous communication between the channel – 610 and the holes – 670).

Regarding Claim 23, Scott discloses all the limitations of Claim 16, and the method further comprises generating a positive pressure in the recess (Fig. 6 paragraph [0074] gas  (may be air or any gas forming the atmosphere within the build chamber) can be removed by vacuum...and can be replaced by gas entering the vacuum chuck through the plurality of holes – 670). 

Regarding Claim 24, Scott discloses all the limitations of Claim 16, and further discloses wherein the carrying element is detachably connected to the carrying unit via at least one force-locking and/or substance bonded connection (Fig. 2 paragraphs [0065] [0067] the base-layer is secured over the surface of the build-support by means of clamps – 120; also additional constraint clamps).

Regarding Claim 25, Scott discloses all the limitations of Claim 16, and further discloses wherein the carrying element is detachably connected to the carrying unit via at least one adhesive bond (paragraphs [0031] [0047] build-support may comprise high thermal conductivity; material sheet can easily be applied to existing structures by adhesion or diffusion bonding or any typical method of attaching sheets to structures).

Regarding Claim 26, Scott discloses all the limitations of Claim 25, but is silent as to a temperature range whereby an adhesive comprised by an at least one adhesive bond is temperature stable at above 200° C.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to consider that the carrying element is detachably connected to the carrying unit via at least one adhesive bond and that this adhesive bond comprises a temperature stable adhesive at above 200° C, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  
It would be advantageous to use as adhesive that is stable at or above this temperature for the purpose of adhering to high thermal conductivity material (paragraph [0031] conducts heat at high temperature) but providing a releasable physical bond (paragraph [0030]).

	Regarding Claim 27, Scott discloses all the limitations of Claim 16, and the method further comprises removing the three-dimensional object from the carrying unit after the three-dimensional object is built (paragraph [0070] once the build had been completed the foil base-layer was swiftly removed from the apparatus by unclamping from the build platform – carrying unit. The base-layer – carrying element was then removed).

Regarding Claim 28, Scott discloses all the limitations of Claim 27, and further discloses wherein removing the three-dimensional object comprises detaching the three-dimensional object from carrying unit (paragraph [0025] in at least one embodiment, the build material is fully integrated with the base-layer/carrying element  and may become part of the finished component or may be removed by a subsequent machining operation...)

Regarding Claim 29, Scott discloses all the limitations of Claim 16, and further discloses wherein the carrying element comprises a metal foil and/or metal sheet (abstract).

Regarding Claim 30, Scott discloses all the limitations of Claim 29, and further discloses wherein the metal foil and/or metal sheet comprises titanium and/or aluminum (Fig.3 paragraph [0068] foil – 110 commercially pure titanium foil base-layer).

Regarding Claim 31, Scott discloses all the limitations of Claim 16, and further discloses that the method of Claim 16 comprises separating the carrying element from the carrying unit (abstract The base-layer – 110 is removably securable to the build support – 100).

Regarding Claim 32, Scott discloses all the limitations of Claim 31, and further discloses that no post-processing occurs on the bottom surface of the object after the carrying element is separated from the carrying unit (paragraph [0039] advantageously the method may further comprise the step of peeling the base-layer from the …object …does not require any special equipment of tooling and may be a speedy, cost-effective method of removing the object from the base-layer).

Regarding Claim 33, Scott discloses all the limitations of Claim 16, and further discloses that the method of Claim 16 comprises the carrying element is detachably connected to the carrying unit via at least one force-locking (Fig. 2 paragraphs [0065] [0067] the base-layer is secured over the surface of the build-support by means of clamps – 120; connection can include additional constraint clamp on three or four sides of the build-support).

Regarding Claim 34, Scott discloses all the limitations of Claim 18, and further discloses that the method of Claim 18 comprises the carrying element is detachably connected to the support element via an adhesive (paragraph [0030] base-layer may also be secured to the build-support by a releasable physical bond...may include adhesives...).

Regarding Claim 35, Scott discloses all the limitations of Claim 18, and further discloses that the method of Claim 18 comprises the carrying element is detachably connected to the support element via at least one substance bonded connection (paragraph [0030] base-layer may also be secured to the build-support by a releasable physical bond...may include adhesives, solders, or braised bonds.).
Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE K. SWIER whose telephone number is (571)272-4598. The examiner can normally be reached M-F generally 8:30 am - 5:30 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WAYNE K. SWIER/           Examiner, Art Unit 1748                                                                                                                                                                                             
/MATTHEW J DANIELS/           Primary Examiner, Art Unit 1742